Case 8:16-cv-02277-CJC-DFM Document 538 Filed 09/15/21 Page 1 of 3 Page ID #:29752




     1 Marc S. Williams (Bar No. 198913)
       Email: mwilliams@cohen-williams.com
     2 Reuven L. Cohen (Bar No. 231915)
       Email: rcohen@cohen-williams.com
     3 Brittany L. Lane (Bar No. 323440)
       Email: blane@cohen-williams.com
     4 COHEN     WILLIAMS LLP
       724 South Spring Street, 9th Floor
     5 Los Angeles, CA 90014
       Telephone: (213) 232-5160
     6 Facsimile: (213) 232-5167
     7 Attorneys for Defendant and Counter-Claimant
       Elysium Health, Inc. and Defendant Mark Morris
     8
       Counsel continued on following page
     9
    10                        UNITED STATES DISTRICT COURT
    11        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
    12
    13 ChromaDex, Inc.,                            Case No. 8:16-cv-02277-CJC-DFM
                                                   [Assigned to the Hon. Cormac J.
    14                                             Carney]
                     Plaintiff,
    15                                             ELYSIUM HEALTH, INC.’S AND
                                                   MARK MORRIS’S PETITION FOR
    16         v.                                  ORDER TO USE ELECTRONIC
                                                   EQUIPMENT AT TRIAL
    17
         Elysium Health, Inc. and Mark Morris,
    18                                             Trial: Sept. 21, 2021
    19               Defendants.
    20
         And Related Counter-Claims
    21
    22
    23
    24
    25
    26
    27
    28

                          DEFENDANTS’ PETITION TO USE ELECTRONIC EQUIPMENT
Case 8:16-cv-02277-CJC-DFM Document 538 Filed 09/15/21 Page 2 of 3 Page ID #:29753




     1 Roberta A. Kaplan (pro hac vice)
       rkaplan@kaplanhecker.com
     2 John C. Quinn (pro hac vice)
     3 Email: jquinn@kaplanhecker.com
       KAPLAN HECKER & FINK LLP
     4 350 Fifth Avenue, Suite 7110
     5 New York, NY 10118
       Telephone: (212) 763-0883
     6
     7 Donald R. Ware (pro hac vice)
     8 dware@foleyhoag.com
       Marco J. Quina (pro hac vice)
     9 mquina@foleyhoag.com
    10 Rachel L. Davidson (pro hac vice)
       rdavidson@foleyhoag.com
    11 FOLEY HOAG LLP
       155 Seaport Blvd.
    12 Boston, MA 02210
    13 Telephone: (617) 832-1000
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                               i
                        DEFENDANTS’ PETITION TO USE ELECTRONIC EQUIPMENT
Case 8:16-cv-02277-CJC-DFM Document 538 Filed 09/15/21 Page 3 of 3 Page ID #:29754




     1        To facilitate the presentation of evidence to the Court at trial, scheduled to
     2 begin September 21, 2021, Defendants Elysium Health, Inc. (“Elysium”) and Mark
     3 Morris (“Morris”) respectfully request an order of authorization granting permission
     4 to install certain electronic and audio-visual display equipment.
     5        Elysium and Morris request permission to use and/or install: six laptops with
     6 power cables and accessories; one 22-inch monitor; one VGA switch; three power
     7 strips; two extension cords; one speaker; one printer; and miscellaneous A/V cables.
     8 In addition, Elysium and Morris request permission to use one table in the
     9 courtroom to facilitate the use of the electronic equipment named above.
    10
    11 Dated: September 15, 2021             Respectfully submitted,
    12                                       COHEN WILLIAMS LLP
                                             KAPLAN HECKER & FINK LLP
    13
    14
                                             By: /s/ Marc S. Williams
    15                                           Marc S. Williams
                                                 Attorneys for Defendant and Counter-
    16                                           Claimant Elysium Health, Inc. and
                                                 Defendant Mark Morris
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   1
                         DEFENDANTS’ PETITION TO USE ELECTRONIC EQUIPMENT
